Citation Nr: 0712341	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-44 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that he has PTSD as a result of service in 
the Republic of Vietnam.  Specifically, he asserts that: 1) 
in 1970 he was "in recon" (i.e., in a reconnaissance unit) 
and that he participated in firefights near An Khe, and 
"Hong Kong Mountain," and that, 2) on May 10, 1970 his unit 
was attacked and "we had 302 casualties."  

The veteran's discharge (DD Form 214) is not of record, and 
may contain relevant information.  On remand, the RO should 
attempt to obtain the veteran's discharge.  

The veteran's personnel file (DA Form 20) is of record.  It 
indicates the following: the veteran's military occupation 
specialty was "45K20" (tank turret repairman); he served in 
the Republic of Vietnam from January 10, 1970 to January 9, 
1971; his awards include the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal; while in Vietnam, he 
served with "HQ & A, 704th Maintenance, 4th Infantry Division 
(from January 22, 1970 to April 10, 1970) and with Company C, 
704th Maintenance Bn (Battalion), 4th Infantry Division (from 
April 10, 1970 to November 25, 1970).  His principal duties 
while in Vietnam are listed as "TRT arty rpmn" (turret 
artillery repairman), "TRT art tank mn" (turret artillery 
tank maintenance), and "TRT art tank rpmn" (turret 
artillery tank repairman).    

The Statement of the Case, dated in December 2004, indicates 
that the RO denied the claim for lack of a verified stressor.  
With regard to stressor #1, it does not appear that it is 
accompanied by sufficient detail to warrant an attempt at 
verification.  See generally VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21-1MR"), Part IV.ii.1.D.14.d.  
However, with regard to stressor #2, as the veteran's unit is 
of record, a specific stressor date has been provided, and 
although it is unclear as to whether this stressor is alleged 
to have occurred at An Khe, under the circumstances stressor 
#2 appears to be accompanied by sufficient detail to attempt 
verification.  In this regard, the veteran has indicated that 
a major attack on his unit took place on this date that 
resulted in a large number of casualties, and it may be 
possible to ascertain the location/base camp for the 
veteran's unit as of May 10, 1970, and/or whether such an 
attack on that date is of record, from the unit's history.  
On remand, the RO should attempt to verify this stressor.  

The Board notes that the veteran has not been afforded an 
examination.  Absent participation in combat, a grant of 
service connection may only be based on credible supporting 
evidence of a verified stressor.  See 38 C.F.R. § 3.304(f).  
If participation in combat is established, or if the 
aforementioned stressor #2 is verified, the veteran should be 
scheduled for a PTSD examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Finally, on remand the RO should obtain the veteran's 
treatment records for PTSD from Dr. Lau.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
discharge (DD Form 214).  If the National 
Personnel Records Center is unable to 
locate the veteran's discharge, it should 
be so stated.  

2.  The RO should obtain the veteran's 
complete treatment records for PTSD from 
Dr. Lau (or Dr. Law) in Riverside, CA.  
See VA Form 21-526, dated March 12, 2003.

3.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressor.  The RO should provide a 
description of the veteran's claimed 
stressor: on May 10, 1970, the veteran's 
unit (Company C, 704th Maintenance Bn 
(Battalion), 4th Infantry Division), was 
attacked, resulting in massive casualties 
(claimed as 302 casualties).  The RO 
should provide JSRRC with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

4.  If, and only if, it is determined that 
the veteran participated in combat, or 
that a verified stressor exists, make 
arrangements for the veteran to be 
afforded an examination to ascertain the 
nature of all psychiatric disability 
present and the proper diagnoses thereof, 
specifically to include whether post-
traumatic stress disorder is present.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner must specify for the record 
the stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner for 
review. 

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


